Citation Nr: 0620330	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for restrictive airway 
disease. 

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to November 1954.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from July 
(restrictive airway disease) and December (left ankle sprain 
residuals) 2002 rating actions by the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada.  The case was 
previously before the Board in December 2004, when it was 
remanded for further development.

The issue of entitlement to service connection for 
restrictive airway disease is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDING OF FACT

A left ankle disability (other than a scar) is not shown to 
have been manifested in service; arthritis of the ankle was 
not manifested in the first postservice year; and any current 
left ankle disability other than a laceration scar present is 
not otherwise shown to be related to the veteran's service or 
to any incident therein.


CONCLUSION OF LAW

Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via May 2002 and January 2005 letters, the veteran was 
informed of the evidence necessary to substantiate his 
claims, information required of him to enable VA to obtain 
evidence in support of his claims, assistance that VA would 
provide to obtain evidence in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters informed him 
that he should submit any medical evidence pertinent to his 
claim.  VCAA notice was provided to the appellant prior to 
the initial adjudications.  Pelegrini, supra.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  He has 
not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of this 
claim.

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for 
certain chronic diseases, such as arthritis, will be presumed 
if they became manifest to a compensable degree within the 
first year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The veteran's October 1954 service separation examination 
noted a scar on the left ankle, but the veteran's 
musculoskeletal system was clinically evaluated as normal.  
The veteran's remaining service medical records contain no 
complaints or findings related to a left ankle disability.

A medical record dated in March 1991 indicates that the 
veteran stated he fell while stepping over a water drainage 
in a parking lot.  It noted that he had injured his left hand 
and his left ankle; he was treated with an elastic ankle 
support.  The diagnosis included left ankle, mild strain.  

In his claim received in April 2001, the veteran stated that 
had suffered from a left ankle disability while serving in 
Guam.

In a statement received in May 2002, the veteran indicated 
that he had injured his left ankle in February 1952 (while 
stationed in Guam), resulting in a laceration.  He further 
indicated that the resulting sprain persisted, with several 
falls each year.
A rating decision dated in July 2002 granted service 
connection for a scar, laceration of the left ankle, and 
granted an evaluation of zero percent, effective April 26, 
2001.  The decision did not address other disability 
concerning the left ankle.  

An August 2002 note from the veteran's private physician 
indicates that the veteran has a weak left ankle.

In a statement received in December 2002, the veteran's 
brother related that the veteran had written to his mother 
and to his brother that he had slipped and fallen on some 
coral, and had sprained his ankle.

In a statement dated in July 2005, an acquaintance of the 
veteran indicated that he had known the veteran since 1955, 
and from then to the present, the veteran has had problems 
with his legs.

Analysis

The veteran's service medical records contain no findings or 
complaints related to a left ankle injury.  While a left 
ankle scar that had not been noted on service entrance 
examination was noted on service separation examination, 
there was no indication then of any underlying left ankle 
problem.  Furthermore, it is unclear whether the veteran now 
actually has a left ankle disability other than the scar.  
While his complaints of left ankle pain have been clinically 
noted, there is no diagnosis of an underlying left ankle 
disability entity.

Even assuming that the veteran has a left ankle disability, 
no medical health professional (to include the veteran's 
private physician) has suggested that such disability is 
related to his military service.  While the veteran and his 
brother (in a December 2002 statement) may relate his claimed 
left ankle disability to his service, they are laypersons, 
and medical diagnosis and nexus are medical questions that 
must be answered by a person with medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, there is no evidence of a left ankle injury (beyond 
a laceration resulting  in a scar which is service-connected) 
in service; no clear diagnosis of current left ankle 
disability other than the laceration scar; and no competent 
evidence linking any current left ankle disability other than 
the laceration scar to an injury in service.  Hence, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for a left ankle disability is denied.


REMAND

The veteran asserts that he developed respiratory problems as 
a result of his service in Guam.  In a statement dated in 
October 2003, he reported that while he was stationed in 
Guam, he would often watch movies at an outdoor movie 
theater.  He related that a mosquito control truck would 
circle the outdoor theater spraying DDT in the seating area.  
He stated that a "fog cloud" would last about one hour 
during the movie.

In a letter received in February 2005, a private physician 
(I.L.G., M.D.) opined that it was more likely than not that 
the veteran's pulmonary problems were directly related to his 
military duty in Guam.  The private physician made specific 
references to certain medical records in support of his 
opinion.

While the claims file does contain an opinion that is 
favorable to the veteran's claim, the Board observes that the 
February 2005 opinion does not appear to be based on a review 
of the entire record.  For example, the opinion makes no 
reference to the veteran's service medical records.  
Consequently, a VA examination for a medical opinion that is 
based on a review of the entire record is necessary.

Finally, as the veteran did not receive any notice regarding 
ratings of respiratory disorders or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO will 
have the opportunity to correct such deficiency on remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
respiratory disorders and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA respiratory disease examination to 
identify the nature of any respiratory 
disability he may have, and to determine 
whether any such disability is related to 
the veteran's service.  The examiner 
should review the veteran's claims file 
in conjunction with the examination, 
state the correct diagnosis(es) for the 
respiratory disability(ies) found, and 
provide an opinion as to whether it is at 
least as likely as not that the current 
respiratory disability(ies) order were 
incurred (or aggravated) during the 
veteran's active  service.  The examiner 
must explain the rationale for all 
opinions given (and should comment on the 
February 2005 medical opinion already of 
record).

3.  The RO should then readjudicate this 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals 
must be handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


